                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MIGUEL A. CISNEROS,                               Case No. 20-cv-07861-HSG
                                   8                    Petitioner,                          ORDER DENYING REQUEST FOR
                                                                                             RECONSIDERATION
                                   9              v.
                                                                                             Re: Dkt. No. 20
                                  10       JIM ROBERTSON,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, an inmate at Pelican Bay State Prison, filed this pro se action seeking a writ of

                                  14   habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner has filed a motion requesting that the

                                  15   Court reconsider its March 25, 2021 Order Denying Petitioner’s Request to Add a Statement of

                                  16   Additional Grounds. Dkt. No. 20. The Court construes this motion as requesting leave of court to

                                  17   file a motion for reconsideration.1 For the reasons set forth below, Petitioner’s request is

                                  18   DENIED.

                                  19          In seeking leave of court to file a motion for reconsideration, the moving party must show

                                  20   inter alia a manifest failure by the Court to consider material facts or dispositive legal arguments

                                  21   which were presented to the Court before such interlocutory order. N.D. Cal. L. R. 7-9(b).

                                  22   Petitioner has not made this showing. The Court properly denied Petitioner leave to separately

                                  23   add a statement of additional grounds because all grounds for habeas relief must be presented in

                                  24   the operative petition. Dkt. No. 14. Currently the operative petition is docketed at Dkt. No. 1. If

                                  25   Petitioner believes that there are additional grounds for federal habeas relief that are not presented

                                  26
                                       1
                                  27     Local Rule 7-9 requires parties to first obtain leave of court before a party may file a motion for
                                       reconsideration of any interlocutory order (i.e., an order entered before the entry of a judgment
                                  28   adjudicating all of the claims and the rights and liabilities of all the parties in a case). N.D. Cal.
                                       L.R. 7-9.
                                   1   in the operative petition, he should file an amended petition that sets forth all his claims for federal

                                   2   habeas relief, including the claims already found cognizable. In other words, all of Petitioner’s

                                   3   claims for federal habeas relief should be presented in the same pleading, and not in various

                                   4   pleadings scattered throughout the docket. The Court will consider all arguments made in the

                                   5   operative petition, but only the arguments set forth in the operative petition. The Clerk is directed

                                   6   to send Petitioner two blank copies of the Court’s form habeas petition.

                                   7          This order terminates Dkt. No. 20.

                                   8          IT IS SO ORDERED.

                                   9   Dated: 5/28/2021

                                  10                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  11                                                     United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
